Citation Nr: 0825767	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 26, 1970 to 
April 14, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia, which denied the above claim.

In June 2005 the veteran testified at a personal hearing over 
which a decision review officer of the RO presided.  In June 
2008, he testified at a personal hearing over which the 
undersigned Veterans Law Judge presided while at the RO.  A 
transcript of each hearing has been associated with the 
veteran's claims file.


FINDING OF FACT

The veteran does not have PTSD that was incurred in or 
aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2002, October 2002, May 2003, August 
2003, November 2003, January 2004, and March 2004 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  As 
will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current PTSD to the veteran's active service.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has current PTSD that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for certain psychoses may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

PTSD

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.304 (2007), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  The veteran does not 
allege, and the evidence does not suggest, that he 
participated in combat.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources. Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

During the veteran's June 2005 and June 2008 personal 
hearings, he asserted that he experienced a number of 
stressful incidents during his period of active service which 
was made up entirely of basic training.  The veteran denied 
being involved in combat.  He described that during basic 
training, he had witnessed a fellow serviceman die after 
drowning in his own blood which he had been coughing up over 
the course of the preceding night.  He indicated that this 
fellow serviceman, whom he could not identify, had been in a 
bunk one row over from him, and that the veteran had 
attempted to get help from his drill instructor, but that his 
pleas for assistance had gone unanswered.  He added that the 
following day, after the fellow serviceman had died, the 
platoon was directed not to tell anyone, but to forget all 
about the incident.  The veteran also described an incident 
in which he had been chopped in the Adam's apple after 
disobeying a direct order from his drill sergeant.  He also 
indicated that when in his second platoon after being 
reassigned, he had been thrown to the floor, kicked, and spit 
on.  He was ordered not to go to the infirmary or tell anyone 
that he had not been treated. 

The veteran's service medical records are negative for 
treatment or diagnosis of PTSD or any other psychiatric 
disorder during his period of active service.  A letter from 
the Medical Detachment, Neuropsychiatric Center, Marine Corps 
Recruit Depot, dated in April 1970, shows that psychiatric 
evaluation revealed that the veteran suffered from no 
physical or mental disability which would warrant his 
discharge by reason of physical disability.

The veteran's service personnel records reveal that the 
veteran had not been engaged in combat.  He was not awarded 
any citations denoting combat participation such as the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citations.  He served on active duty for 49 days, and did not 
make it out of recruit training.  There was no evidence that 
he had been deployed to Vietnam or discharged due to a 
disability.  He was given a general, under honorable 
conditions  discharge, by reason of unsuitability because of 
defective attitude.  It was noted that he had been a constant 
disciplinary problem upon arrival at Paris Island, South 
Carolina; that he did not want to be a Marine; and that he 
put forth only a very minimal effort.  The service personnel 
records were negative for the reported stressors. 

VA outpatient treatment records dated from January 2001 to 
November 2003 show that the veteran was treated 
intermittently for various psychiatric disorders, to include 
bipolar disorder, schizophrenia, depression, alcohol 
dependence, unspecified drug dependence, and personality 
disorder.  A history of alcohol dependency and opiate abuse 
was noted.  

A VA outpatient treatment record dated in July 2001 shows a 
diagnosis of chronic PTSD from childhood physical and sexual 
abuse; dissociative disorder, not otherwise specified; and 
cocaine abuse in partial remission.  Stressors were said to 
include the death of a child, father, and brother; being 
unemployed; and being homeless.  In October 2002, a history 
of reported PTSD was noted.

Because the preponderance of the competent evidence 
demonstrates that the veteran does not have PTSD linked by 
competent medical opinion to any incident of active military 
service, the claim is denied.

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The above-reviewed evidence indicates that apart from the 
fact that there is no evidence of an in-service event, the 
only reference to a diagnosis of PTSD specifically attributes 
the stressful event to childhood physical and sexual abuse, 
along with the death of a child, father, and brother; being 
unemployed; and being homeless.  There is no competent 
medical evidence of record that the veteran has PTSD as a 
result of any incident in his 49 days of active service in 
basic training.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2007).

The Board finds that the competent medical evidence of 
record, which establishes that the veteran's diagnosis of 
PTSD is the result of childhood physical and sexual abuse, 
along with the death of a child, father, and brother; being 
unemployed; and being homeless, to be definitive and based 
upon examination of the veteran.  It is, therefore, found to 
carry significant probative weight.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

Accordingly, absent competent medical evidence of a diagnosis 
of PTSD based upon a verifiable stressor associated with the 
veteran's period of active service,  entitlement to service 
connection for this disorder cannot be awarded.

Additionally, the veteran's service records do not indicate a 
marked and precipitous decline in performance of duty, 
appearance or behavior changes suggestive of in-service 
personal assault, as in 38 C.F.R. § 3.304(f)(3).  There is no 
evidence of the claimed in-service stressors; nor evidence 
suggesting behavioral changes that could be explained by such 
trauma.

There is also no indication that the veteran had a diagnosis 
of PTSD which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is denied.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


